Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United States on 01/24/2020. It is noted, however, that the foreign priority information enclosed in 62/965,439 is improper because the application was not filed in a foreign country as required under 35 USC 119 (a-d).  The applicant should correct the application data sheet.

Drawings
The drawings filed 5-14-21 have been accepted by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 10, 12, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 2017/0155831).
Regarding claim 1, Jang (Fig. 1, 2, and 20) discloses a method for automatically adjusting a display, the method comprising:

receiving image data (in step S1310, data received from the camera 110, with “captures a front through a camera” discussed in [0208], with “acquire image data” more specifically discussed in [0096]);
determining (in S1340) a position or an orientation of a target (“tracking a position of the user” discussed in [0066]) relative to the display (“determining a distance between a captured person and the electronic apparatus 10” discussed in [0080]) based on the image data (eg. based on the camera output, 140 is used to detect the user, see [0080] which discusses “140 may detect a person closest to the electronic apparatus 10 among at least one person included in an image captured by the photographing unit 110”);
calculating (with 140) an adjustment (called a “driving control signal”) of the display based on the position or the orientation of the target relative to the display (the amount to rotate the display, eg. “rotate according to a driving control signal” to “rotating toward a direction of the user 11 who is tracked” as discussed in [0066]); and
controlling at least one actuator (called a “motor”) based on the adjustment of the display (“according to a driving control signal of the processor 140” as discussed in [0073]) to move the display (“display 120 may include a rotatable display and include a motor (not shown) so as to rotate and track a particular person” as discussed in [0073]).

Regarding claim 20, Jang (Fig. 1, 2, and 20) discloses display adjustment system, comprising:
a display (120);
at least one actuator (called a “motor” in [0073]), being capable of moving the display (“motor that rotates the display” discussed in [0139]);
an image capture device (camera 110), mounted to the display (as seen in Fig. 1) and configured to receive image data (“acquire image data” discussed in [0096]); and
processing electronics (140), configured to perform a method for automatically adjusting a display, the method comprising:
initializing an automated display control (“start” at the top of Fig. 20);
receiving image data (in step S1310, data received from the camera 110, with “captures a front through a camera” discussed in [0208], with “acquire image data” more specifically discussed in [0096]);
determining (in S1340) a position or an orientation of a target (“tracking a position of the user” discussed in [0066]) relative to the display (“determining a distance between a captured person and the electronic apparatus 10” discussed in [0080]) based on the image data (eg. based on the camera output, 140 is used to detect the user, see [0080] which discusses “140 may detect a person closest to the electronic apparatus 10 among at least one person included in an image captured by the photographing unit 110”);
calculating (with 140) an adjustment (called a “driving control signal”) of the display based on the position or the orientation of the target relative to the display (the amount to rotate the display, eg. “rotate according to a driving control signal” to “rotating toward a direction of the user 11 who is tracked” as discussed in [0066]); and
controlling at least one actuator (called a “motor”) based on the adjustment of the display (“according to a driving control signal of the processor 140” as discussed in [0073]) to move the display (“display 120 may include a rotatable display and include a motor (not shown) so as to rotate and track a particular person” as discussed in [0073]).

Regarding claim 7, Jang discloses a method as discussed above, wherein in response to the position or the orientation of the target being not determined (“if a person who is being tracked and captured through the photographing unit 110 strays from a designated capturing range” as discussed in [0082]), the method further comprises:
interpolating the position or the orientation of the target from other data by an image processing technique (this limitation is not being examined due to the alternative language “or”);
or performing voice tracking (this limitation is not being examined due to the alternative language “or”);
or beginning an iteration of the method at a start of the receiving image data (“return to an initial capturing position” and “capture a front” as discussed in [0082], corresponding to step S1310 which ) until the position or the orientation of the target is determined (in s1340, “detect at least one captured person” as discussed in [0209]).

Regarding claim 10, Jang discloses a method as discussed above, wherein the calculating the adjustment of the display based on the position or the orientation of the target relative to the display comprises:
in response to the number of identified targets being more than one (eg. 401, 402, and 403, as seen in Fig. 4), configuring one of the identified targets as a priority target (in this case, the closest person, “detect a person 402-5 closest to the electronic apparatus 10” discussed in [0137]); and
calculating the adjustment of the display based on the position or the orientation of the priority target (“detect a person 402-5 closest to the electronic apparatus 10” and then “tracking a position of the detected person 402-5” as discussed in [0137]);
wherein the priority target is switched among the identified targets based on a user input (shown in Fig. 8, the user 803 may provide an input to select the tracked target, eg. selecting the central target in Fig. 8A, or the left target in Fig. 8B).

Regarding claim 12, Jang discloses a method as discussed above, further comprising:
receiving audio data (with microphone 140, seen in Fig. 3); and
determining the position or the orientation of the target relative to the display based on the audio data (“140 may control the photographing unit 110 to rotate in a direction of an utterer by recognizing a voice of the utterer” as discussed in [0089]).

Regarding claim 14, Jang discloses a method as discussed above, further comprising:
receiving a user gesture (see [0056]); and
controlling the position or the orientation of the display based on the user gesture (“if a voice or a motion/gesture of the user 11 of the electronic apparatus 10 who indicates a particular direction is input during a video call, the processor 140 may control the photographing unit 110 to rotate in the direction indicated by the user 11” as discussed in [0083])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 1 above, and further in view of Binder (US 2010/0295782).
Regarding claim 2, Jang discloses a method as discussed above, however fails to teach or suggest wherein after the controlling the at least one actuator based on the adjustment of the display to move the display, the method further comprises beginning an iteration of the method at a start of the receiving image data.
Binder (Fig. 1 and 10) discloses a method for automatically adjusting a display, the method comprising:
initializing an automated display control (step 101, “start”);
receiving image data (from camera 16, in step 102);
determining a position (with 12) of a target relative to the display based on the image data (“the horizontal location of the face center is determined” as discussed in [0127]);
calculating (in step 106) an adjustment of the display based on the position or the orientation of the target relative to the display (called a “distance deviation” from a center location line, see [0128]); and
controlling at least one actuator (15) based on the adjustment of the display to move the display (see step 111, based on the deviation, the motor 15 rotates the display as discussed in [0130]),
wherein after the controlling the at least one actuator based on the adjustment of the display to move the display (eg. after step 111), the method further comprises beginning an iteration of the method at a start of the receiving image data (shown on the right side of Fig. 10, after 111, the method repeats from the “receiving image data” step 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang to begin an iteration of the method at a start of the receiving image data after controlling the display to move as taught by Binder because this “continuous operation also allows for continuous correction of the deviation, which may result due to the shift of the person position in the room” (see [0131]).

Regarding claim 3, Yang and Binder disclose a method as discussed above, wherein before the beginning the iteration of the method at a start of the receiving image data, the method further comprises:
determining whether an automatic tracking is activated (whether the system is “activated” as discussed in [0125]) and whether the display is adjusted based on an adjustment frequency (the adjustment frequency based on the wait time TIMER, for example, which may adjust the display every 1 second as discussed in [0126]); and
in response to the automatic tracking being activated (eg. when switch 362 turns on the system, see [0146]), performing the beginning the iteration of the method at a start of the receiving image data with the adjustment frequency (as shown in Fig. 10).
It would have been obvious to one of ordinary skill to combine Jang and Binder for the same reasons as discussed above.

Regarding claim 8, Jang discloses a method as discussed above, however fails to teach or suggest wherein the calculating the adjustment of the display based on the position or the orientation of the target relative to the display comprises:
determining a difference between the position or the orientation of the target and an initial position or an initial orientation of the target;
comparing the difference with a threshold; and
determining the adjustment of the display as zero in response to the difference being less than the threshold.
Binder (Fig. 1, 10, and 15) discloses a method for automatically adjusting a display, wherein the calculating the adjustment of the display (called a “deviation”) based on the position or the orientation of the target relative to the display (eg. based on the face location in step 106) comprises:
determining a difference (154, seen in Fig. 15) between the position or the orientation of the target and an initial position or an initial orientation of the target (“the distance deviation between the image center represented by the imaginary dashed line 151 horizontally centered in the image, and the detected face 152 center location line 153” as discussed in [0128]);
comparing the difference with a threshold (called “delta” in Fig. 10, “if the deviation value is lower from a pre-set limit value” as discussed in [0129]); and
determining the adjustment of the display as zero in response to the difference being less than the threshold (if the deviation is less than delta in step 107, the display is not rotated in step 111 and instead proceeds to step 105)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang to determining the adjustment of the display as zero in response to the difference between the position or the orientation of the target and an initial position or an initial orientation of the target being less than a threshold as taught by Binder because “this means that the person watching the screen of display 18 is exactly or substantially locate in the best viewing position. Hence, there is no need for any improvement of the viewing angle” (see [0129]).

Regarding claim 9, Jang discloses a method as discussed above, however fails to teach or suggest wherein the calculating the adjustment of the display based on the position or the orientation of the target relative to the display comprises:
in response to the number of identified targets being more than one, calculating the adjustment of the display based on an averaged position or an averaged orientation of the identified targets.
Binder (Fig. 1 and 10) discloses a method for automatically adjusting a display, wherein the calculating the adjustment of the display (called a “deviation”) based on the position or the orientation of the target relative to the display (eg. based on the face location in step 106) comprises:
in response to the number of identified targets being more than one (determined in step 104, with more than one target proceeding to step 108), calculating the adjustment of the display based on an averaged position or an averaged orientation of the identified targets (specifically, average location is calculated in 108, with the adjustment then calculated in step 109, see [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang to calculate the adjustment of the display based on an averaged position or an averaged orientation of the identified targets as taught by Binder because this allows multiple viewer to “enjoy a low deviation in a fair partition” (see [0135]).

Regarding claim 11, Jang discloses a method as discussed above, however fails to teach or suggest wherein the controlling the at least one actuator based on the adjustment of the display to move the display comprises controlling the at least one actuator to move the display at a certain position or a certain position orientation selected in a finite set.
Binder (Fig. 1 and 10) discloses a method for automatically adjusting a display, wherein the controlling the at least one actuator (15) based on the adjustment of the display (eg. based on the deviation in step 106) to move the display (in step 111) comprises controlling the at least one actuator to move the display at a certain position or a certain position orientation selected in a finite set (“fixed angular rotation of 2 degrees (2°) is performed in `Display Rotation` step 111” as discussed in [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang to control the at least one actuator to move the display at a certain position or a certain position orientation selected in a finite set as taught by Binder because this can prevent the motor from overheating by operating it in only small bursts.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jang and Binder as applied to claim 3 above, and further in view of Chen et al. (US 2017/0280412).
Regarding claim 4, Jang and Binder disclose a method as discussed above, and Binder further discloses wherein the adjustment frequency has multiple options (“seconds (e.g. 1 to 10 seconds), dozens of seconds (e.g. 30 to 60 seconds), minutes (e.g. 1 to 10 minutes), dozens of minutes (e.g. 30 to 60 minutes) or hours (e.g. 1 to 10 hours)” as discussed in [0126]).
However, Jang and Binder fail to teach or suggest wherein the adjustment frequency is changed dynamically.
Chen discloses a method of tracking a target’s location (“sense the position change of the user” as discussed in [0025], with determining positions also discussed in [0011]) wherein the frequency of the location tracking is changed dynamically (“dynamically adjust the frequency of sending the signal from the wearable device 1 to the base station 31” as discussed in [0025]).
Therefore, the combination of Jang, Binder and Chen would provide a method of adjusting a display wherein the adjustment frequency is changed dynamically (Binder teaches adjusting the display after receiving the user’s location in 102, 103, 104, and 105, while Chen teaches that the position information is provided at a dynamically changing frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang and Binder so the adjustment frequency is changed dynamically as taught by Chen because this reduces power consumption (see [0025]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 1 above, and further in view of Williams et al. (US 2012/0056800).
Regarding claim 5, Jang discloses a method as discussed above, wherein the determining the position or the orientation of the target relative to the display based on the image data comprises:
performing motion tracking of the target to identify a movement (“motion recognition of a user” discussed in [0153], and “recognize a motion of the user 602” discussed in [0154]).
However, Jang fail to teach or suggest wherein the motion tracking is motion tracking analysis on a plurality of frames of the target to identify a movement between the plurality of frames.
Williams (Fig. 18) discloses a method of tracking a position of a target (“estimate of the position, including pose, of a user” discussed in [0029]) including performing motion tracking analysis (a method for “motion score” discussed in [0148]) on a plurality of frames of the target (comparing a “current frame” and “previous frame” discussed in [0148], with “images or frames of images captured by the 3-D camera” discussed in [0051]) to identify a movement between the plurality of frames (“interpret one or more positions and motions of a user in a target recognition, analysis, and tracking system” discussed in [0155]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang to include motion tracking analysis on a plurality of frames of the target to identify a movement between the plurality of frames as taught by Williams because this allows user positions and poses, as well as user gestured, to be detected and used to control an application (see [0001]).

Regarding claim 6, Jang and Williams disclose a method as discussed above, and Jang further discloses wherein the calculating the adjustment of the display based on the position or the orientation of the target relative to the display comprises:
calculating a movement of the display based on a result of the motion tracking analysis (based on the movement of the user, the display rotates to follow them, “rotating toward a direction of the user 11 who is tracked and captured” as discussed in [0066]); and
adjusting degrees of motion of the at least one actuator to realize the movement of the display (for example, horizontal and vertical rotation both discussed in [0141]).
It would have been obvious to one of ordinary skill in the art to combine Jang and Williams for the same reasons as discussed above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 1 above, and further in view of Domholt et al. (US 2010/0257999).
Regarding claim 13, Jang discloses a method as discussed above, however fails to teach or suggest wherein the method is interrupted, terminated, set or reset, in response to an input configured as an override being received.
Domholt discloses wherein a method is interrupted, terminated, set or reset, in response to an input configured as an override being received (“override switch 136 can interrupt the electrical functioning of the motor” as discussed in [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang so the method is interrupted, terminated, set or reset, in response to an input configured as an override being received as taught by Domholt because provides extra safety for the user, and prevents “injury and winding of hair, clothing, or the like” (see [0060]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 14 above, and further in view of Alva et al. (US 2019/0138054) and Zweig (US 2007/00614041).
Regarding claim 15, Jang discloses a method as discussed above, however fails to teach or suggest wherein before the controlling the position or the orientation of the display based on the user gesture, the method further comprises:
electrically disengaging a drive mechanism from the display to allow manually adjustment of the display, in response to a user touch being detected.
Alva discloses a method for automatically adjusting a display, the method comprising:
controlling at least one actuator (110, called a “motor”) based on the adjustment of the display (“determine if display 108 should be raised or lowered” as discussed in [0032]) to move the display (“activate motor 110” to cause the display to travel up or down as discussed in [0032]) and 
allowing manually adjustment of the display (“display adjustments 162a-162c can be used by a user to manually adjust the position of display 108” as discussed in [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang to allow manually adjustment of the display as taught by Alva because this allows a user to correct the position of the display if it was moved incorrectly.
However, Jang and Alva fail to teach or suggest wherein the method further comprises electrically disengaging a drive mechanism to allow manually adjustment.
Zweig discloses a method comprising electrically disengaging a drive mechanism to allow manually adjustment (“an electrical clutch (which engages and disengages the wheels from the motors), and handle 7 may be used to manually reposition the robot” as discussed in [0135], “electrically operated clutch” also discussed in [0132]).
Therefore, the combination of Jang, Alva, and Zweig would provide a method wherein before the controlling the position or the orientation of the display based on the user gesture (gestures control rotation discussed in [0083] of Jang), the method further comprises electrically disengaging a drive mechanism (as taught by Zweig) from the display to allow manually adjustment of the display (manual adjustment of the display taught by Alva), in response to a user touch being detected (“a touch gesture” discussed in [0055] of Jang).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang and Alva to electrically disengaging a drive mechanism to allow manually adjustment as taught by Zweig because this allows the rotation to occur more easily, eg. without the resistance from the motor (see [0132]).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 1 above, and further in view of Hess et al. (US 2008/0167805).
Regarding claim 16, Jang discloses a method as discussed above, however fails to teach or suggest the method further comprising:
receiving a response signal from the target; and
determining the position or the orientation of the target relative to the display based on the response signal.
Hess (Fig. 1) discloses a method comprising:
receiving (with 136) a response signal (eg. “infrared ("IR"), optical, electromagnetic, and/or RF signal” as discussed in [0027]) from the target (104); and
determining the position (“detect a position” discussed in [0006]) or the orientation (“measure the rotation or turning of a head” as discussed in [0022]) of the target relative to the display (132) based on the response signal (“optical, radio frequency ("RF"), mechanical, and/or electrical tracking system used to track movement of an object 128” discussed in [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang to include receiving a response signal from the target and determining the position or the orientation of the target relative to the display based on the response signal as taught by Hess because this reduces costs and increases accuracy compared to “line of sight methods” that can have issues with obstacles and ambient radiation (see [0005]).

Regarding claim 19, Jang and Hess disclose a method as discussed above, and Hess further discloses wherein the response signal is a radio-frequency or infra-red signal (“a signal, such as an IR (infrared), ultraviolet, or RF (radio frequency) signal” discussed in [0036]).
It would have been obvious to one of ordinary skill in the art to combine Jang and Hess for the same reasons as discussed above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jang and Hess as applied to claim 16 above, and further in view of Rast (US 2004/0056779).
Regarding claim 17, Jang and Hess disclose a method as discussed above, however fail to teach or suggest wherein in response to the target being a passive component, before the receiving the response signal from the target, the method further comprises sending a ping signal to the target.
Rast discloses a method of tracking a position of a target (eg. using an RFID tool tag) wherein in response to the target being a passive component (“passive RF” discussed in [0422]), before the receiving the response signal from the target, the method further comprises sending a ping signal to the target (“generate responses to challenges (pings)” as discussed in [0422]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang and Hess to include sending a ping signal to the target as taught by Rast because this allows a passive component to have an increased range (“generate responses to challenges (pings) at a farther range from which little energy is received” as discussed in [0422]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jang and Hess as applied to claim 16 above, and further in view of Yerli (US 2019/0361589).
Regarding claim 18, Jang and Hess disclose a method as discussed above, and Hess further discloses wherein in response to the target being an active component (eg. “an emitter, a light emitting diode ("LED"), and/or another device that transmits a signal, such as an IR (infrared), ultraviolet, or RF (radio frequency) signal” as discussed in [0036]).
However, Jang and Hess fail to teach or suggest wherein the target is configured to periodically send the response signal.
Yerli discloses a method of tracking a position of a target (called a “marker”) the target being an active component (“markers may be sources of active and passive infrared light” as discussed in [0073]), the target is configured to periodically send the response signal (“Active infrared light may be produced through infrared light sources that may periodically or constantly emit flashes of infrared light” as discussed in [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang and Hess to periodically send the response signal as taught by Yerli because this allows a camera to “extract the position of the real object” (see [0073]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691